DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US# 2802353) in view of Schmidt (US# 2126708).
	Pierce discloses a mounting structure for mounting a first member 7 and a second member (11, left side) on each other, the first member 7 comprising a first main surface (9, left side) and a second main surface (9, right side) that is on a side opposite to the first main surface, the mounting structure comprising: a rubber joining member (31, left side) provided between the first main surface of the first member and the second member 11, and stuck and fixed to the second member (col. 2, lines 25-26) , thereby elastically coupling the first member 7 and the second member 11 with each other;  and a first elastic member (right side; 11, or 11 and 31) provided on the second main surface side (9, right) and having an elastic force (col. 2, lines 39-54; the first elastic member provides an equal and opposite elastic force counter to the compression of the rubber mass) to press the first member in such a way that the first member presses the joining member and the second member, thereby restricting relative movement of the first member with respect to the second member, wherein the first member is movable and vibratable relative to the second member.  Pierce lacks the specific disclosure of the first 
	Regarding claim 10, the suggested rubber can be considered a seal. 
	Regarding claim 11, the metal member is a holder spring.   
 	Regarding claim 12, note cooling fan B. 
 	Regarding claim 14, the first member 7 and the second member 1 constitute at least one of combinations of a rotor 7 and a propeller 11/C/B of the cooling fan, a propeller boss 7 and blades C,  of the propeller, and a case 11 and a shaft 7/A of the cooling fan.

Claims 1-2, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrill (US# 2653459) in view of Everitt (US# 2879090).
	Morrill discloses a mounting structure for mounting a first member 10 and a second member 11 on each other, the first member 10 comprising a first main surface (right side) and a second main surface (left side) that is on a side opposite to the first main surface, the mounting structure comprising: a rubber joining member 16 provided between the first main surface of the first member 10 and the 
	Regarding claim 2, the second member 11 is provided with a support member 14 supporting the first metal member 15; and the first metal member 15 is fitted in a groove (threading) formed on the support member 14. 
	Regarding claim 10, the suggested rubber can be considered a seal. 
	Regarding claim 11, the metal member is a leaf or holder spring.   
 	Regarding claim 12, note the device is a cooling fan. 
 	Regarding claim 13, the cooling fan is mounted on an electric motor 17 for cooling the electric motor (the fan circulates air in the vicinity of the motor and therefore provides some cooling to the motor).
.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK